Motion Granted; Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed September 25, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00265-CV




         IN RE: ZURICH AMERICAN INSURANCE COMPANY, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 133rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-58047

                          MEMORANDUM O P I N I O N

      On March 19, 2012, relator Zurich American Insurance Company filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Jaclanel
McFarland, presiding judge of the 133rd District Court of Harris County to vacate her
order granting a motion to consolidate.
      On September 14, 2012, the parties filed a joint motion to dismiss the petition.
The motion is granted.

      Accordingly, the petition for writ of mandamus is ordered dismissed.

                                                PER CURIAM



Panel consists of Justices Frost, Boyce, and McCally.




                                            2